o on Oo om F&F WD HB =

NM NM NM NM NM BM PR NM Ph Se Se lll lll lk
on Oo FO FF BO BM = FG oO ODN DW om BB w© fH 2 Oo

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

STEVEN SZOSTEK, Case No. 3:18-cv-00459-RCJ-WGC
Plaintiff, ORDER
Vv.
ROMEO ARANAS et al.,
Defendants.

 

 

This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
1983 by a former state prisoner. On December 20, 2019, this Court issued an order
denying the application to proceed in forma pauperis for prisoners as moot because
Plaintiff was no longer incarcerated. (ECF No. 4 at 1). The Court ordered Plaintiff to file
a fully complete application to proceed in forma pauperis for non-prisoners or pay the full
filing fee of $400.00 within thirty (30) days from the date of that order. (id.) The thirty-
day period has now expired, and Plaintiff has not filed an application to proceed in forma
pauperis for non-prisoners, paid the full filing fee, or otherwise responded to the Court's
order.

District courts have the inherent power to control their dockets and “[i]n the
exercise of that power, they may impose sanctions including, where appropriate .. .
dismissal” of acase. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
(9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
to prosecute an action, failure to obey a court order, or failure to comply with local rules.
See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
1992) (affirming dismissal for failure to comply with an order requiring amendment of
complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

 

 
—

Oo Oo Oo NN OD oO FEF WS

 

It is therefore ordered that this action is dismissed with prejudice based on
Plaintiffs failure to file an application to proceed in forma pauperis for non-prisoners or
pay the full filing fee in compliance with this Court's December 20, 2019, order.

It is further ordered that the Inmate Early Mediation Conference scheduled for
March 3, 2020 (ECF No. 7) is vacated.

lt is further ordered that the Clerk of Court shall close the case and enter judgment

accordingly.

DATED THIS 27th day of January 2020.

 
   
 

SIDISTRICT JUDGE

 

 

 
